Title: To Thomas Jefferson from Francis Lewis, 11 May 1786
From: Lewis, Francis
To: Jefferson, Thomas



Dr. Sir
New York May. 11th. 1786.

I had the honor of addressing you the 9th. Instant by this conveyance but the Packet being detained two days longer than the time announced for sailing furnishes me with the opportunity of executing your Commission by shipping a Pipe of Madeira Wine (Eight years old) cased, and directed for his Excellency Thomas Jefferson Esqr. Plenipo. at Paris, and by the recommendation of our friend, Mr. Otto, addressed to the care of Mr. Berard & Co. Merchts. at L’Orient, to whom I have transmitted a Bill of Lading. Mr. Otto will direct Mr. Berard & Co. to forward your Wine to Paris by the same conveyance that Mr. Otto now sends a package to the Minister of France.
I have this day drawn upon you for the cost of the Wine &c. at Ten days sight payable to the order of Mr. Benjamin S. Judah in 1020 Livres.
It will give me pleasure to hear that the Wine proves satisfactory, as also to execute your future Commands.
I am with the utmost regard, Dear Sir, Your Most Obedt. Humble Servant,
Frans. Lewis


Bought of Mrs. Ann Sharpe




  One Pipe of Old Madeira Wine cost




    Mexican dollrs.
200



  Casing, Carting and Shipping on board
  4
 204 dollrs.


204 dollars exchanged at 5 Livres Tournois⅌ dollar is 1020 Livres say

1020 Livres


P.S. I have also paid the Consul the freight, 55 Livres 10 Sou.

    55.10


  My draft is for
Livres
1075.10


